Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
Claims 1 and 7-24 are pending.  Claims 8 and 10-11 are withdrawn as previously indicated.
Claims 16, 18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species B2, there being no allowable generic or linking claim. 
Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered.
Claim Interpretation
While the instant specification does not provide explicit support for “wherein the bed of granular solid (6) has a bottom and the column ahs a bottom and a top and a center in each horizontal plane between the bottom and the top of the column” the Examiner interprets Figure 1 to provide support for this limitation. 


Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 9, 12-15, 17, 19, 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claims 1, 13, 14, the limitation “Rcollect(z)…H” is considered new matter.  The variable Hbed in relation to equation rcollect(z) is not disclosed in the instant specification.  The instant specification at  page 8 describes the equation in terms of H not Hbed.  Dependent claims are rejected as well.
Claims 1, 7, 9, 12-15, 17, 19, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regard to claims 1, 13, and 14, the limitation “A…B…radius R” renders the claim indefinite.  This limitation renders the claim indefinite because the shape of the column depends on a number of factors related to how the apparatus is used.  This limitation deals with aspects outside the claim and the meets and bounds are not specific enough.  It is not clear how the apparatus is used and a willful infringer would not know the scope of the claim.  Further, the superficial velocity is not clear because it is not clear what section of the column is referred to; volumetric flow rate varies based on how the apparatus is used.  For example, the volumetric flow rate will vary based on the specific fluid used as well as fluid properties such as density.  Dependent claims are rejected as well.
In regard to claim 13, the limitation “wherein the distribution channel (3) contains only a single section” renders the claim indefinite.  It is not clear what is meant by this limitation.  It is not clear what is excluded by this limitation. Dependent claims are rejected as well.
In regard to claim 14, the limitation “wherein the distribution channel (3) is an empty void” renders the claim indefinite.  It is not clear what is meant by this limitation.  It is not clear what is excluded by this limitation. Dependent claims are rejected as well.
Claim Rejections - 35 USC § 103
Claims 1, 12-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO99/62609 by Lightfoot (Lightfoot). 
In regard to claims 1 and 15, Lightfoot teaches a device (abstract; pg. 4-6; Figure 1); capable of distribution or collection of a fluid.  Lightfoot teaches a bed of granular solid contained in a column (abstract; pg. 4-6; Figure 1; pg. 7, particles); capable of carrying out a separation into a plurality of components.  
Lightfoot teaches the bed of granular solid (6) has a bottom and the column has a bottom and a top and a center in each horizontal plane between the bottom and the top of the column (abstract; pg. 4-6; Figure 1; pg. 7, particles). 
Lightfoot teaches a distribution channel with a variable section (abstract; pg. 4-6; Figure 1); capable of flowing fluid at a constant velocity between 0.1 and 5 m/s and capable of distributing incoming fluid.  Lightfoot teaches a collection channel with a variable section (abstract; pg. 4-6; Figure 1); capable of flowing fluid at a constant velocity and capable of collecting outgoing fluid.  Lightfoot teaches a distribution channel which does not contain a porous material (abstract; pg. 4-6; Figure 1; pg. 9, “open volume”).  It would be readily apparent to one of ordinary skill in the art that features from the open volume embodiment can be incorporated into porous header embodiment because it is a known configuration to enhance uniformity.  See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
Lightofoot teaches the shape of the profile of distribution channel and collection channel are defined in a manner to produce a constant velocity (abstract; pg. 4-6; Figure 1; page 15, equation 18); capable of constant velocity ensured by the shape of the distribution channel not containing a porous material.
Regarding limitations recited in the claims which are directed to a manner of operating disclosed device for collection of a fluid, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations:  “said velocity being in the range 0.1 to 5 m/s”; “wherein the constant velocity…not containing a porous material”.
Additionally, Lightfoot teaches the wall of the distribution channel has a shape (abstract; pg. 4-6; Figure 1; page 15, equation 18); capable of guaranteeing a constant velocity Vchannel in the distribution channel.  
Lightfoot does not teach the velocity is 0.1 to 5 m/s.  Lightfoot teaches flow velocity is proportional to the pressure gradient (pg. 9).  Lightfoot teaches creating desired volumetric flow rates (abstract).  
As the fluid distribution device pressure gradient, efficiency of operation, and separation parameters are variables that can be modified, among others, by adjusting said velocity of fluid flow, the precise fluid velocity would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed velocity cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the velocity of the fluid in the device of Lightfoot to obtain the desired balance between the separation efficiency and pressure gradient (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Lightfoot teaches a column which is axial flow (pg. 9, lines 17-19).  Lightfoot teaches a height of a distribution channel defined from a screen as a function of the radial coordinate r (pg. 14, equation 14); where r is from the center of the column in a horizontal plane.  Lightfoot teaches the following profile 

    PNG
    media_image1.png
    63
    197
    media_image1.png
    Greyscale

(pg. 14, equation 14).  Lightfoot teaches VSL is the superficial velocity of the fluid in the granular bed defined as the ratio of the volume flow rate to the section of the column (pg. 14, equation 14).  Lightfoot teaches R is the radius of the column (pg. 14, equation 14).  Lightfoot teaches Vchannel is the velocity of the fluid in the distribution channel (pg. 14, equation 14). 
Lightfoot teaches the residence time for the streamlines on the entry and exit side of the distribution device are uniform and identical (abstract; pg. 1, lines 6-18; pg. 4, lines 8-17; claim 1).  Lightfoot teaches choosing flow distributor sections with permeabilities and shapes chosen to provide substantially uniform flow exiting the distributor (pg. 4, lines 8-17).   Lightfoot teaches the distributors may have different shapes (pg. 4, lines 8-17).  Lightfoot teaches that the outlet can be a structure which simulates alveoli of mammalian lungs which provides an appropriate distribution of cylindrical holes; the diameters and spacing of the posts can be varied to produce the desired properties (pg. 19, lines 7-14).  Lightfoot does not teach the height of the collection channel is specifically defined by the formula claimed.  However, it would be obvious to one of ordinary skill in the art to choose a formula which will create the desired streamline uniformity of the system. 
In regard to claim 12, Lightfoot teaches the viscosity is related to permeability, diameter of particles, and fractional void space (pg. 7).  Lightfoot does not teach a specific viscosity value; however, as the fluid distribution permeability, device pressure gradient, efficiency of operation, and separation parameters are variables that can be modified, among others, by adjusting said fluid viscosity, the precise fluid viscosity would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed viscosity cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the viscosity of the fluid in the device of Lightfoot to obtain the desired balance between the separation efficiency and pressure gradient and permeability (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Lightfoot does not teach a specific density value; however, as the efficiency of operation, and separation parameters are variables that can be modified, among others, by adjusting said fluid density, the precise fluid density would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed density cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the density of the fluid in the device of Lightfoot to obtain the desired balance between the separation efficiency and separation parameters (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claims 13 and 17, Lightfoot teaches a device (abstract; pg. 4-6; Figure 1); capable of distribution or collection of a fluid.  Lightfoot teaches a bed of granular solid contained in a column (abstract; pg. 4-6; Figure 1; pg. 7, particles); capable of carrying out a separation into a plurality of components.  
Lightfoot teaches the bed of granular solid (6) has a bottom and the column has a bottom and a top and a center in each horizontal plane between the bottom and the top of the column (abstract; pg. 4-6; Figure 1; pg. 7, particles). 
Lightfoot teaches a distribution channel with a variable section (abstract; pg. 4-6; Figure 1); capable of flowing fluid at a constant velocity between 0.1 and 5 m/s and capable of distributing incoming fluid.  Lightfoot teaches a collection channel with a variable section (abstract; pg. 4-6; Figure 1); capable of flowing fluid at a constant velocity and capable of collecting outgoing fluid.  Lightfoot teaches a distribution channel contains only a single section (abstract; pg. 4-6; Figure 1); capable of the constant velocity ensured by the shape of the distribution channel containing only a single section. 
Lightofoot teaches the shape of the profile of distribution channel and collection channel are defined in a manner to produce a constant velocity (abstract; pg. 4-6; Figure 1; page 15, equation 18). 
Regarding limitations recited in the claims which are directed to a manner of operating disclosed device for collection of a fluid, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations:  “said velocity being in the range 0.1 to 5 m/s”; “wherein the constant velocity Vchannel is ensured by the shape of the distribution channel (3) containing only a single section”.
Additionally, Lightfoot teaches the wall of the distribution channel has a shape (abstract; pg. 4-6; Figure 1; page 15, equation 18); capable of guaranteeing a constant velocity Vchannel in the distribution channel.  
Lightfoot does not teach the velocity is 0.1 to 5 m/s.  Lightfoot teaches flow velocity is proportional to the pressure gradient (pg. 9).  Lightfoot teaches creating desired volumetric flow rates (abstract).  
As the fluid distribution device pressure gradient, efficiency of operation, and separation parameters are variables that can be modified, among others, by adjusting said velocity of fluid flow, the precise fluid velocity would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed velocity cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the velocity of the fluid in the device of Lightfoot to obtain the desired balance between the separation efficiency and pressure gradient (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Lightfoot teaches a column which is axial flow (pg. 9, lines 17-19).  Lightfoot teaches a height of a distribution channel defined from a screen as a function of the radial coordinate r (pg. 14, equation 14); where r is from the center of the column in a horizontal plane.  Lightfoot teaches the following profile 

    PNG
    media_image1.png
    63
    197
    media_image1.png
    Greyscale

(pg. 14, equation 14).  Lightfoot teaches VSL is the superficial velocity of the fluid in the granular bed defined as the ratio of the volume flow rate to the section of the column (pg. 14, equation 14).  Lightfoot teaches R is the radius of the column (pg. 14, equation 14).  Lightfoot teaches Vchannel is the velocity of the fluid in the distribution channel (pg. 14, equation 14). 
Lightfoot teaches the residence time for the streamlines on the entry and exit side of the distribution device are uniform and identical (abstract; pg. 1, lines 6-18; pg. 4, lines 8-17; claim 1).  Lightfoot teaches choosing flow distributor sections with permeabilities and shapes chosen to provide substantially uniform flow exiting the distributor (pg. 4, lines 8-17).   Lightfoot teaches the distributors may have different shapes (pg. 4, lines 8-17).  Lightfoot teaches that the outlet can be a structure which simulates alveoli of mammalian lungs which provides an appropriate distribution of cylindrical holes; the diameters and spacing of the posts can be varied to produce the desired properties (pg. 19, lines 7-14).  Lightfoot does not teach the height of the collection channel is specifically defined by the formula claimed.  However, it would be obvious to one of ordinary skill in the art to choose a formula which will create the desired streamline uniformity of the system. 
In regard to claims 14 and 19, Lightfoot teaches a device (abstract; pg. 4-6; Figure 1); capable of distribution or collection of a fluid.  Lightfoot teaches a bed of granular solid contained in a column (abstract; pg. 4-6; Figure 1; pg. 7, particles); capable of carrying out a separation into a plurality of components.  
Lightfoot teaches the bed of granular solid (6) has a bottom and the column has a bottom and a top and a center in each horizontal plane between the bottom and the top of the column (abstract; pg. 4-6; Figure 1; pg. 7, particles). 
Lightfoot teaches a distribution channel with a variable section (abstract; pg. 4-6; Figure 1); capable of flowing fluid at a constant velocity between 0.1 and 5 m/s and capable of distributing incoming fluid.  Lightfoot teaches a collection channel with a variable section (abstract; pg. 4-6; Figure 1); capable of flowing fluid at a constant velocity and capable of collecting outgoing fluid.  Lightfoot teaches a distribution channel is an empty void (abstract; pg. 4-6; Figure 1; pg. 9, “open volume”).  It would be readily apparent to one of ordinary skill in the art that features from the open volume embodiment can be incorporated into porous header embodiment because it is a known configuration to enhance uniformity.  See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
Lightofoot teaches the shape of the profile of distribution channel and collection channel are defined in a manner to produce a constant velocity (abstract; pg. 4-6; Figure 1; page 15, equation 18); capable of constant velocity Vchannel ensured by the shape of the distribution channel being an empty void. 
Regarding limitations recited in the claims which are directed to a manner of operating disclosed device for collection of a fluid, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations:  “said velocity being in the range 0.1 to 5 m/s”; “wherein the constant velocity Vchannel is ensured by the shape of the distribution channel (3) being an empty void”.
Additionally, Lightfoot teaches the wall of the distribution channel has a shape (abstract; pg. 4-6; Figure 1; page 15, equation 18); capable of guaranteeing a constant velocity Vchannel in the distribution channel.  
Lightfoot does not teach the velocity is 0.1 to 5 m/s.  Lightfoot teaches flow velocity is proportional to the pressure gradient (pg. 9).  Lightfoot teaches creating desired volumetric flow rates (abstract).  
As the fluid distribution device pressure gradient, efficiency of operation, and separation parameters are variables that can be modified, among others, by adjusting said velocity of fluid flow, the precise fluid velocity would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed velocity cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the velocity of the fluid in the device of Lightfoot to obtain the desired balance between the separation efficiency and pressure gradient (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Lightfoot teaches a column which is axial flow (pg. 9, lines 17-19).  Lightfoot teaches a height of a distribution channel defined from a screen as a function of the radial coordinate r (pg. 14, equation 14); where r is from the center of the column in a horizontal plane.  Lightfoot teaches the following profile 

    PNG
    media_image1.png
    63
    197
    media_image1.png
    Greyscale

(pg. 14, equation 14).  Lightfoot teaches VSL is the superficial velocity of the fluid in the granular bed defined as the ratio of the volume flow rate to the section of the column (pg. 14, equation 14).  Lightfoot teaches R is the radius of the column (pg. 14, equation 14).  Lightfoot teaches Vchannel is the velocity of the fluid in the distribution channel (pg. 14, equation 14). 
Lightfoot teaches the residence time for the streamlines on the entry and exit side of the distribution device are uniform and identical (abstract; pg. 1, lines 6-18; pg. 4, lines 8-17; claim 1).  Lightfoot teaches choosing flow distributor sections with permeabilities and shapes chosen to provide substantially uniform flow exiting the distributor (pg. 4, lines 8-17).   Lightfoot teaches the distributors may have different shapes (pg. 4, lines 8-17).  Lightfoot teaches that the outlet can be a structure which simulates alveoli of mammalian lungs which provides an appropriate distribution of cylindrical holes; the diameters and spacing of the posts can be varied to produce the desired properties (pg. 19, lines 7-14).  Lightfoot does not teach the height of the collection channel is specifically defined by the formula claimed.  However, it would be obvious to one of ordinary skill in the art to choose a formula which will create the desired streamline uniformity of the system. 
Claims 7 and 21-22 is rejected under 35 U.S.C. 103 as being unpatentable over WO99/62609 by Lightfoot (Lightfoot), as noted above, in view of U.S. Patent Publication No. 2016/0046545 by Maher (Maher).
In regard to claim 7, Lightfoot teaches all the limitations as noted above.  Lightfoot teaches the collection device as claimed in claim 1 (abstract; pg. 4-6; Figure 1).  Lightfoot teaches the circulation of fluid inside the bed of granular solid is axial (abstract; pg. 4-6; Figure 1).  Lightfoot teaches injection into the bed is carried out by means of a conduit substantially centered on the vertical axis of the column which supplies the horizontal distribution channel defined by a wall (abstract; pg. 4-6; Figure 1).  Lightfoot teaches the bed of granular solid then being supplied from said distribution channel through a screen (pg. 5).  Lightfoot teaches the fluid flows through the granular bed in a substantially vertical direction (abstract; pg. 4-6; Figure 1).  Lightfoot teaches the fluid is collected below the screen from a collection channel defined by a curved wall (abstract; pg. 4-6; Figure 1).  Lightfoot teaches the flow being collected in a single evacuation conduit substantially centered on the vertical axis of the column (abstract; pg. 4-6; Figure 1). 
Lightfoot does not teach peripheral conduits. Addition of a peripheral conduit to accommodate extra flow, and flow from other portions, would have been obvious to one having ordinary skill in the art at the time the invention was made.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Lightfoot does not teach a simulated moving bed process. 
Maher teaches a fluid distributor for a chromatography system (abstract; [0004]).  Maher teaches an adsorbent bed (abstract; [0004]).  Maher teaches a simulated moving bed with a distributor to distribute the fluid (abstract; [0004]).  Maher teaches a distributor controls the flow to adsorbent beds in a simulated moving bed system ([0016]; [0018]).  Maher teaches manipulating the flow rate to change residence time ([0005]).  
It would be obvious to incorporate the distributor system, as taught by Lightfoot, into the simulated moving bed process of Maher as it is known to use fluid distributors on simulated moving bed systems.  It would be obvious to utilize a distributor system, as taught by Lightfoot, into the simulated moving bed process of Maher in order to control the flow velocity to influence system parameters.  
In regard to claim 21, Lightfoot teaches all the limitations as noted above.  Lightfoot teaches the collection device as claimed in claim 13 (abstract; pg. 4-6; Figure 1).  Lightfoot teaches the circulation of fluid inside the bed of granular solid is axial (abstract; pg. 4-6; Figure 1).  Lightfoot teaches injection into the bed is carried out by means of a conduit substantially centered on the vertical axis of the column which supplies the horizontal distribution channel defined by a wall (abstract; pg. 4-6; Figure 1).  Lightfoot teaches the bed of granular solid then being supplied from said distribution channel through a screen (pg. 5).  Lightfoot teaches the fluid flows through the granular bed in a substantially vertical direction (abstract; pg. 4-6; Figure 1).  Lightfoot teaches the fluid is collected below the screen from a collection channel defined by a curved wall (abstract; pg. 4-6; Figure 1).  Lightfoot teaches the flow being collected in a single evacuation conduit substantially centered on the vertical axis of the column (abstract; pg. 4-6; Figure 1). 
Lightfoot does not teach peripheral conduits. Addition of a peripheral conduit to accommodate extra flow, and flow from other portions, would have been obvious to one having ordinary skill in the art at the time the invention was made.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Lightfoot does not teach a simulated moving bed process. 
Maher teaches a fluid distributor for a chromatography system (abstract; [0004]).  Maher teaches an adsorbent bed (abstract; [0004]).  Maher teaches a simulated moving bed with a distributor to distribute the fluid (abstract; [0004]).  Maher teaches a distributor controls the flow to adsorbent beds in a simulated moving bed system ([0016]; [0018]).  Maher teaches manipulating the flow rate to change residence time ([0005]).  
It would be obvious to incorporate the distributor system, as taught by Lightfoot, into the simulated moving bed process of Maher as it is known to use fluid distributors on simulated moving bed systems.  It would be obvious to utilize a distributor system, as taught by Lightfoot, into the simulated moving bed process of Maher in order to control the flow velocity to influence system parameters.  
In regard to claim 22, Lightfoot teaches all the limitations as noted above.  Lightfoot teaches the collection device as claimed in claim 14 (abstract; pg. 4-6; Figure 1).  Lightfoot teaches the circulation of fluid inside the bed of granular solid is axial (abstract; pg. 4-6; Figure 1).  Lightfoot teaches injection into the bed is carried out by means of a conduit substantially centered on the vertical axis of the column which supplies the horizontal distribution channel defined by a wall (abstract; pg. 4-6; Figure 1).  Lightfoot teaches the bed of granular solid then being supplied from said distribution channel through a screen (pg. 5).  Lightfoot teaches the fluid flows through the granular bed in a substantially vertical direction (abstract; pg. 4-6; Figure 1).  Lightfoot teaches the fluid is collected below the screen from a collection channel defined by a curved wall (abstract; pg. 4-6; Figure 1).  Lightfoot teaches the flow being collected in a single evacuation conduit substantially centered on the vertical axis of the column (abstract; pg. 4-6; Figure 1). 
Lightfoot does not teach peripheral conduits. Addition of a peripheral conduit to accommodate extra flow, and flow from other portions, would have been obvious to one having ordinary skill in the art at the time the invention was made.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Lightfoot does not teach a simulated moving bed process. 
Maher teaches a fluid distributor for a chromatography system (abstract; [0004]).  Maher teaches an adsorbent bed (abstract; [0004]).  Maher teaches a simulated moving bed with a distributor to distribute the fluid (abstract; [0004]).  Maher teaches a distributor controls the flow to adsorbent beds in a simulated moving bed system ([0016]; [0018]).  Maher teaches manipulating the flow rate to change residence time ([0005]).  
It would be obvious to incorporate the distributor system, as taught by Lightfoot, into the simulated moving bed process of Maher as it is known to use fluid distributors on simulated moving bed systems.  It would be obvious to utilize a distributor system, as taught by Lightfoot, into the simulated moving bed process of Maher in order to control the flow velocity to influence system parameters.  
Claims 9, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WO99/62609 by Lightfoot (Lightfoot), as noted above, in view of U.S. Patent Publication No. 2015/0376086 by Tinger et al.
In regard to claims 9, 23, and 24, Lightfoot teaches the limitations as noted above.  Lightfoot does not teach the feed is a mixture of aromatic compounds containing 7 to 9 carbon atoms. 
However, Tinger teaches a smb process used to separate a mixture of aromatic compounds containing 7 to 9 carbon atoms (abstract).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to separate a feed mixture of aromatic compounds with 7 to 9 carbon atoms, as taught by Tinger, in the apparatus of Lightfoot as SMB is a known method and apparatus to separate aromatic compounds. 
Response to Arguments 
Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive.  See the Advisory Action dated 9/7/2021 and the response to arguments summary. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777